Citation Nr: 0902945	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-31 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disorder, characterized as residuals of a right 
patella fracture. 

2.  Entitlement to a compensable evaluation for a left knee 
disorder, characterized as residuals of a stress fracture of 
the left femur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied compensable evaluations for 
bilateral knee disorders.  

A travel Board hearing was held in September 2008 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  A transcript of that hearing is on file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking higher evaluations for his service-
connected knee disorders.  A remand is required in this case 
primarily to request additional evidentiary development.

With respect to knee claims, the file contains one VA 
examination report dated in August 2005 and VA outpatient 
treatment records dated from 2005 to June 2006.  It has now 
been several years since the veteran was last evaluated and a 
matter critical to the adjudication of an increased rating 
claim is identifying the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994), (where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability). 

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
However, in this case, the Board believes that supplemental 
information is required prior to the adjudication of the 
claim on appeal and that a current evaluation of the 
veteran's knee symptomatology would prove helpful in 
adjudicating the merits of the claims.  Moreover, and 
significantly, the 2008 Board hearing transcript reflects 
that the veteran indicated that his knee symptomatology had 
gotten worse than when most recently evaluated in 2005.  He 
reported that he had retired in August 2006 and that 
essentially, the knee problems were a factor in his 
retirement.  Therefore, a new and contemporaneous VA 
examination should be administered to determine the level of 
severity of the veteran's current knee disabilities.  See 38 
C.F.R. § 3.159 (2008); see also VAOPGCPREC 11-95 (1995) (a 
new examination is appropriate when there is an assertion of 
an increase in severity since the last examination); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1995).  

In addition, in hearing testimony provided in 2008, the 
veteran indicated that he had been going regularly to VA for 
physical therapy and knee check-ups and indicated that he had 
been seen by VA two months prior to the hearing (apparently 
related to several medical conditions including the knees.  
(Hearing transcript p. 7).  The veteran also reported that he 
received private medical treatment for knee problems from Dr. 
B., but had not been seen by this doctor since 2005.  
However, inasmuch as the file contains no medical evidence 
from Dr. B., his records for treatment of the veteran will be 
also requested.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA clinical 
records for treatment of the knees from 
July 2006 forward, including any 
examination and X-ray film reports.  

2.  The RO shall attempt to obtain and 
associate with the claims file all 
outstanding medical records of treatment 
relating to the knees from Dr. B. of 
Putnam County, as mentioned in a statement 
from the veteran dated in August 2005 and 
in his 2008 hearing testimony (p. 9).  In 
this regard, the veteran should be asked 
to provide the contact information for 
this treatment source and the dates of 
treatment received from this source since 
2005.  The veteran should be asked to 
complete the necessary release form.  If 
any requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should be documented in the claims 
file, and the veteran should be informed 
in writing.

3.  The veteran shall then be afforded an 
appropriate VA examination to evaluate the 
current severity of his service-connected 
left and right knee disabilities.  The 
claims folder must be provided to the 
examiner for review and all appropriate 
tests and studies, including radiological 
testing, should be conducted.

4.  Thereafter, readjudicate the claims on 
appeal.  In so doing, the RO should 
consider the potential applicability of 
all pertinent diagnostic codes and the 
possibility of assigning separate 
evaluations if warranted.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the applicable period of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

